Exhibit 10.1

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), is made as of this 2nd day of
February, 2009, by and between:

Digirad Imaging Solutions, Inc., a Delaware corporation with offices at 13950
Stowe Dr., Poway, California, 92064 (“DIS”, being referred to from time to time
as the “Seller”),

MD Office Solutions, a California corporation (the “Buyer”), and

Digirad Corporation, solely with respect to specific representations and
covenants made by Digirad Corporation herein.

W I T N E S S E T H:

WHEREAS, DIS owns certain assets and has such contractual and business
relationships which it uses in connection with solid-state medical imaging
business and activities in the Territory (the “Business”).

WHEREAS, the Seller desires to sell, and the Buyer desires to purchase certain
assets of DIS for the consideration and upon the terms and conditions set forth
in this Agreement and the exhibits hereto.

WHEREAS, concurrently with the execution of this Agreement, the Buyer and Seller
shall enter into (i) a License Agreement of even date herewith (the “License
Agreement”); (ii) a Bill of Sale, Assignment and Assumption Agreement, in
substantially the forms attached hereto as Exhibit A and Exhibit B (the “Bill of
Sale” and “Assignment and Assumption Agreement”); (iii) two promissory notes of
even date herewith (the “Notes”); and (iv) a service contract for each camera
purchased, in substantially the forms previously provided to Buyer (each, a
“Service Contract”).

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements herein contained for good and valuable
consideration, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE 1

PURCHASE AND SALE OF ASSETS

1.1    Purchased Assets. Subject to the terms and conditions hereof, at the
Closing, the Seller shall assign, convey, sell, and/or transfer to Buyer, and
Buyer shall purchase or be assigned all the Seller’s rights in and to the
following assets (the “Purchased Assets”):

(a)    all tangible property set forth on Schedule 1.1(a); and

(b)    the contracts to which DIS is a party listed on Schedule 1.1(b) (the “DIS
Contracts”).

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED BY DIGIRAD CORPORATION



--------------------------------------------------------------------------------

1.2    [***]

ARTICLE 2

PURCHASE PRICE AND PAYMENT

2.1    Purchase Price. The Buyer agrees to pay [***]

2.2    (the “Purchase Price”) payable as follows:

(a)    [***] by wire transfer of immediately available funds;

(b)    A secured promissory note in the principal amount of [***] (“Note A”);
and

(c)    A secured promissory note in the principal amount of [***] (“Note B”)

2.2    Note A Terms. Note A shall bear interest at a rate of [***]% per year,
which shall begin to accrue on the Closing Date. Payments on Note A shall be due
in cash monthly beginning on [***], and shall be payable in [***] equal monthly
installments, [***]. Note A shall be secured by the Collateral (as defined in
the Security Agreement). [***]

2.3    Note B Terms. Note B shall bear interest at a rate of [***]% per year,
which shall begin to accrue on the Closing Date. Payments on Note B shall be due
in cash monthly beginning on [***], and shall be payable in [***] equal monthly
installments, [***]. Note B shall be secured by the Collateral. [***].

ARTICLE 3

CLOSING

3.1    Time and Place of Closing. The closing of the purchase and sale of the
Purchased Assets (the “Closing”) pursuant to this Agreement shall take place on
or before February 2, 2009. The Closing shall be held at the offices of Digirad
Corporation, commencing at 10:00 A.M., local time or at such other date, time or
place as may be agreed to by Buyer and the Seller (the “Closing Date”).

3.2    Deliveries at the Closing. At the Closing, in addition to the other
actions contemplated elsewhere herein:

(a)    Seller shall deliver, or cause to be delivered, to Buyer the following:

(i)    the License Agreement, duly executed by Seller;

(ii)    the Bill of Sale, Assignment and Assumption Agreement, duly executed by
Seller;

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED BY DIGIRAD CORPORATION



--------------------------------------------------------------------------------

(iii)    the Service Contracts, duly executed by Seller;

(iv)    copies of the resolutions of the Board of Directors of Digirad
Corporation and DIS authorizing the execution, delivery and performance of this
Agreement and the other agreements and instruments referred to herein;

(v)    pink slips for [***] vans (which shall be provided after the Closing as
soon as they are available);

(vi)    those closing deliverables set forth in Section 7.1; and

(vii)    such other documents and instruments as Buyer may reasonably request to
effectuate or evidence the transactions contemplated by this Agreement.

(b)    Buyer shall deliver, or shall cause to be delivered, to Seller the items
described below:

(i)    the License Agreement, duly executed by Buyer;

(ii)    the Bill of Sale, Assignment and Assumption Agreement, duly executed by
Buyer;

(iii)    the Service Contracts, duly executed by Buyer;

(iv)    the Notes, duly executed by Buyer;

(v)    the Security Agreement of even date herewith;

(vi)    the cash portion of the Purchase Price to DIS in cash or immediately
available funds; and

(vii)    such other documents and instruments as Seller may reasonably request
to effectuate or evidence the transactions contemplated by this Agreement.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

As of the date hereof and as of the Closing Date, the Seller hereby represents
and warrants to Buyer, subject to such exceptions as are specifically disclosed
in writing (and that reference the specific representation that they qualify) in
the disclosure letter supplied by the Seller to Buyer dated as of the date
hereof and certified by a duly authorized officer of the Seller (the “Seller
Disclosure Schedule”), as follows:

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED BY DIGIRAD CORPORATION



--------------------------------------------------------------------------------

4.1    Organization and Good Standing. The Seller is a corporation duly
established, validly existing and in good standing under the laws of the in
which it is incorporated and has the power and authority to carry on the
Business as presently conducted, to own the assets which it owns and to perform
its obligations hereunder. The Seller is duly qualified and in good standing in
each jurisdiction where the character of its properties owned or leased or the
nature of its activities makes such qualification necessary, except where the
failure to be so qualified would not have a Material adverse effect on such
Seller.

4.2    Power and Authorization. The Seller has full legal right, power and
authority to enter into and perform its obligations under this Agreement and
under the other agreements and documents (the “Seller Transaction Documents”)
required to be delivered by it prior to or at the Closing. This Agreement has
been duly and validly executed and delivered by the Seller and constitutes the
legal, valid and binding obligation of the Seller enforceable against it in
accordance with its terms. When executed and delivered as contemplated herein,
each of the Seller Transaction Documents to which it is a party shall constitute
the legal, valid and binding obligation of the Seller, enforceable against it in
accordance with its terms; except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by the availability of equitable
remedies.

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED BY DIGIRAD CORPORATION



--------------------------------------------------------------------------------

4.3    Condition of Purchased Assets. Each of the Purchased Assets is in good
working order and Seller is not aware of any damage or defects in any of the
Purchased Assets not detectable through visual inspection.

4.4    Consents. [***]. No consent or approval of, or registration,
notification, filing and/or declarations with, any court, government or
governmental agency or instrumentality, creditor, lessor, customer or other
person are required to be given or made by Seller or Buyer in connection with
the execution, delivery and performance of this Agreement and the other
agreements and instruments contemplated herein.

4.5    Litigation. There is no action, suit, proceeding at law or in equity, or
any arbitration or any administrative or other proceeding by or before, or, to
the knowledge of the Seller, any investigation by, any governmental or other
instrumentality or agency, pending, or, to the knowledge of the Seller,
threatened, against or affecting the Purchased Assets.

4.6    DIS Contracts. Each of the DIS Contracts is currently in effect, not in
breach and is enforceable in accordance with its terms. Each of the DIS
Contracts is assignable by its terms without customer approval. To Seller’s
Knowledge, there have been no oral or written amendments to any of the DIS
Contracts that have not been disclosed to Buyer. Seller has made available to
Buyer a true and correct copy of each DIS Contract, as amended through the
Closing Date.

4.7    No Conflicts.

(a)    The execution, delivery and performance of this Agreement and the Seller
Transaction Documents by the Seller do not and will not (with or without the
passage of time or the giving of notice):

(i)    violate or conflict with the organizational documents of the Seller, or
any law, statute, regulation, permit, license, certificate, judgment, order,
award or other decision or requirement of any arbitrator, court, government or
governmental agency or instrumentality (collectively, “Laws”) binding upon such
Seller; or

(ii)    result in, require or permit the creation or imposition of any claim,
lien, pledge, charge, security interest, equitable interest, option, mortgage,
right of first refusal, condition, restriction of any kind, including any
restriction on use, transfer, receipt of income or exercise of any other
attribute of ownership, or other encumbrance of any nature whatsoever
(collectively, “Encumbrances”) of any nature upon any Purchased Asset.

(b)    There are no judicial, administrative or other governmental actions,
proceedings or investigations pending or, to the Seller’s Knowledge, threatened,
that question any of the transactions contemplated by, or the validity of, this
Agreement or any of the other agreements or instruments contemplated hereby or
which, if adversely determined, would have an adverse effect upon the ability of
the Seller to enter into or perform its obligations under this Agreement. The
Seller has not received any request from any governmental agency or
instrumentality for information with respect to the transactions contemplated
hereby and has no obligation to obtain any governmental approval or consent.

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED BY DIGIRAD CORPORATION



--------------------------------------------------------------------------------

4.8    Title. The Seller has good title to the Purchased Assets owned by it free
and clear of any Encumbrance and all Purchased Assets owned by the Seller is in
the possession or under the control of the Seller.

4.9    Full Disclosure. The information contained in the Schedules attached
hereto and all written information provided to Buyer in the course of Buyer’s
due diligence is true and correct. To the Seller’s Knowledge, there is no fact
that materially and adversely affects the Business or the Purchased Assets which
has not been set forth in this Agreement or in the schedules, exhibits,
certificates or statements in writing furnished in connection with the
transactions contemplated by this Agreement.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to the Seller as of the date of this
Agreement as follows:

5.1    Organization and Good Standing. Buyer is a corporation duly organized and
in good standing under the laws of California and has all the requisite power
and authority as a corporation to carry on its business as presently conducted,
to own and lease the assets which it owns and leases and to perform its
obligations hereunder.

5.2    Power and Authorization. Buyer has the full legal right, power and
authority as a corporation to enter into and perform its obligations under this
Agreement and under the other agreements and documents required to be delivered
by it prior to or at the Closing (the “Buyer Transaction Documents”). The
execution, delivery and performance by Buyer of this Agreement and the Buyer
Transaction Documents have been duly authorized by all necessary action as a
corporation. This Agreement has been duly and validly executed and delivered by
Buyer. This Agreement constitutes, and when executed and delivered as
contemplated herein, each of the Buyer Transaction Documents shall constitute,
the legal, valid and binding obligation of Buyer, enforceable against it in
accordance with its terms; except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by the availability of equitable
remedies.

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED BY DIGIRAD CORPORATION



--------------------------------------------------------------------------------

5.3    No Conflicts.

(a)    The execution, delivery and performance of this Agreement and the Buyer
Transaction Documents do not and will not (with or without the passage of time
or the giving of notice):

(i)    violate or conflict with Buyer’s organizational documents or any law
binding upon Buyer; or

(ii)    violate or conflict with, result in a breach of, or constitute a default
or otherwise cause any loss of benefit under any agreement or other obligation
to which Buyer is a party.

(b)    No consents or approvals of, or registrations, notifications, filings
and/or declarations with, any court, government or governmental agency or
instrumentality, creditor, lessor or other person are required to be given or
made by Buyer in connection with the execution, delivery and performance of this
Agreement and the other agreements and instruments contemplated herein, other
than such as have been obtained or made or which the failure to obtain would not
have a Material adverse affect on Buyer’s ability to consummate the transactions
contemplated herein and therein.

(c)    There are no judicial, administrative or other governmental actions,
proceedings or investigations pending or, to the Buyer’s Knowledge, threatened,
that question any of the transactions contemplated by, or the validity of, this
Agreement or any of the other agreements or instruments contemplated hereby or
which, if adversely determined, would have a adverse effect upon the ability of
Buyer to enter into or perform its obligations under this Agreement or any of
the other agreements or instruments contemplated hereby. Buyer has not received
any request from any governmental agency or instrumentality for information with
respect to the transactions contemplated hereby.

5.4    Brokers. No broker, investment banker, financial advisor or other Person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Buyer.

ARTICLE 6

PRE-CLOSING COVENANTS

6.1    Affirmative Covenants of Seller. The Seller hereby covenants and agrees
that, prior to the Closing Date, unless otherwise expressly contemplated by this
Agreement or consented to in writing by Buyer, the Seller will operate its
Business within the Territory in the ordinary course consistent with past
practice.

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED BY DIGIRAD CORPORATION



--------------------------------------------------------------------------------

6.2    Representations True. The Seller shall not take any action or omit to use
its commercially reasonable efforts to take any action to the extent such action
or omission might result in any of the representations or warranties being
inaccurate or incorrect on and as of the Closing Date.

6.3    Confidentiality. Each party hereto agrees that this Agreement and every
provision hereof shall be strictly confidential and shall not be disclosed to
any other person other than: (i) disclosure to potential officers of Buyer each
of whom shall be bound by a confidentiality agreement consistent herewith;
(ii) with the written consent of the parties; (iii) if it is required by law;
(iv) if it is made pursuant to existing contractual obligations; or (v) if it is
required by any rule or regulation of any securities exchange or regulatory or
governmental entity whether or not this has the force of law.

6.4    Consents. The Seller shall promptly apply for or otherwise seek and use
its commercially reasonable efforts to obtain all consents and approvals
required to be obtained by it for the consummation of the transactions
contemplated hereby, including all consents, waivers or approvals from the third
parties to the contracts set forth on Schedule 1.1(b).

6.5    Further Assurances. Each of the parties agrees to use its commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, in
the most expeditious manner practicable, the transactions contemplated by this
Agreement, including using commercially reasonable efforts to accomplish the
following: (a) the taking of all acts necessary to cause the conditions
precedent set forth in ARTICLE 7 to be satisfied, (b) the defending of any
suits, claims, actions, investigations or proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other governmental entity
vacated or reversed and (c) the execution or delivery of any additional
instruments necessary to consummate the transactions contemplated by, and to
fully carry out the purposes of, this Agreement.

6.6 [***]

ARTICLE 7

CLOSING CONDITIONS

7.1    Conditions Precedent to Buyer’s Obligation to Close. The following shall
be conditions precedent to the obligation of Buyer to close hereunder, any of
which may be waived in whole or in part by Buyer:

(a)    The representations and warranties of the Seller contained in this
Agreement that are not qualified by materiality, material adverse effect or
other similar standards, is now and, except as to those expressly limited to the
date hereof, as of and at all times after the date of this Agreement to and
including the time of Closing shall be, true and correct in all respects. Each
of the representations and warranties of Seller contained in this Agreement that
are qualified by materiality, material adverse effect or other similar
standards, is now and, except as to those expressly limited to the date hereof,
as of and at all times after the date of this Agreement to and including the
time of Closing shall be, true and correct in all respects;

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED BY DIGIRAD CORPORATION



--------------------------------------------------------------------------------

(b)    Each of the agreements, covenants and undertakings of the Seller
contained in this Agreement, except for those calling for performance after
Closing, will have been fully performed and complied with both individually and
collectively in all material respects at or before Closing;

(c)    The Board of Directors of Digirad Corporation and DIS shall have approved
the execution, delivery and performance of this Agreement by appropriate
resolution;

(d)    All consents, authorizations, orders and approvals of any governmental
commission, if any, or Person required in connection with the execution,
delivery and performance of this Agreement shall have been obtained or made;

(e)    All of the Purchased Assets shall have been released from any and all
claims, liens, pledges, options, charges, easements, security interests, deeds
of trust, mortgages, encumbrances or other rights of third parties to the sole
satisfaction of Buyer; and

(f)    All documents required to be delivered by the Seller at or prior to
Closing shall have been delivered or shall be tendered at the time and place of
Closing.

7.2    Conditions Precedent to the Seller’s Obligation to Close. The following
shall be conditions precedent to the obligation of the Seller to close
hereunder, any of which may be waived in whole or in party by the Seller:

(a) Each of the representations and warranties of Buyer contained in this
Agreement that are not qualified by materiality, material adverse effect or
other similar standards, is now and, except as to those expressly limited to the
date hereof, as of and at all times after the date of this Agreement to and
including the time of Closing shall be, true and correct in all respects. Each
of the representations and warranties of Buyer contained in this Agreement that
are qualified by materiality, material adverse effect or other similar
standards, is now and, except as to those expressly limited to the date hereof,
as of and at all times after the date of this Agreement to and including the
time of Closing shall be, true and correct in all respects;

(b) Each of the agreements, covenants, and undertakings of Buyer contained in
this Agreement, except for those calling for performance after Closing, will
have been fully performed and complied with both individually and collectively
in all material respects at or before Closing; and

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED BY DIGIRAD CORPORATION



--------------------------------------------------------------------------------

(c)    All documents and payments required to be delivered by Buyer at or prior
to Closing shall have been delivered or shall be tendered at the time and place
of Closing.

ARTICLE 8

POST-CLOSING COVENANTS

8.1    [***].

8.2    Indemnification. Seller and Buyer (the “Indemnifying Party”) shall
indemnify and hold harmless the other party (each, an “Indemnified Party”) and
each of its affiliates, directors, officers, employees, attorneys, agents and
representatives (collectively, the “Affiliated Parties”) in respect of any and
all claims, losses, damages, liabilities, declines in value, penalties,
interest, costs and expenses (including, without limitation, any attorneys’,
accountants’ and consultants’ fees and other expenses) reasonably incurred by
the Indemnified Party and the Affiliated Parties in connection with each and all
of the following:

(a)    Any breach of any representation or warranty made by the Indemnifying
Party in this Agreement;

(b)    Any breach of any covenant, agreement or obligation of the Indemnifying
Party contained in this Agreement or any other instrument contemplated by this
Agreement; and

(c)    Any liability relating to the Purchased Assets or the Business arising
from the Indemnifying Party’s conduct of the Business prior to the Closing Date.

8.3    RAM License. Not later than [***] business days from the Closing Date,
DIS shall file the necessary application to transfer or assign the relevant
radioactive pharmaceutical licenses (the “RAM Transfer”) for the Hayward and
Fresno locations (the “RAM Licenses”) to Buyer, as permitted by applicable law.
[***] The parties agree to cooperate fully and use commercially reasonable
efforts to transfer the RAM license to Buyer in accordance with applicable law.
[***].

ARTICLE 9

TERMINATION

9.1    Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing Date by notice
executed and delivered by Buyer or the Seller.

A termination pursuant to this Section 9.1 shall be effected by delivery of
written notice of such termination by the terminating party to the other party.
Where action is taken to terminate this Agreement pursuant to this Section 9.1,
it shall be sufficient for such action to be authorized by the board of the
party taking such action.

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED BY DIGIRAD CORPORATION



--------------------------------------------------------------------------------

9.2    Effect of Termination. Any termination of this Agreement permitted under
Section 9.1 above will be effective immediately upon the delivery of written
notice of the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in Section 9.1, this Agreement shall
be of no further force or effect, except as set forth in Section 6.3, this
Section 9.2 and ARTICLE 10 (general provisions, including expenses), each of
which shall survive the termination of this Agreement.

ARTICLE 10

MISCELLANEOUS

10.1    Survival of Representations and Warranties. Except as otherwise
expressly provided in this Agreement, none of the representations and warranties
made by the parties in this Agreement and in the certificates, documents and
schedules delivered pursuant hereto shall survive the Closing of the
transactions contemplated hereunder.

10.2    Further Assurances. Each party hereto shall use commercially reasonable
efforts to comply with all requirements imposed hereby on such party and to
cause the transactions contemplated hereby to be consummated as contemplated
hereby and shall, from time to time and without further consideration, either
before or after the Closing Date, execute such further instruments and take such
other actions as any other party hereto shall reasonably request in order to
fulfill its obligations under this Agreement and to effectuate the purposes of
this Agreement and to provide for the orderly and efficient transition of the
ownership of the Purchased Assets to Buyer.

10.3    Costs and Expenses. Except as otherwise expressly provided herein, each
party shall bear its own expenses in connection herewith. Any and all transfer,
sales, use, documentary and similar taxes and recording and filing fees incurred
in connection with the transactions contemplated herein shall be borne by Buyer
(and not by Seller).

10.4    Notices. All notices or other communications permitted or required under
this Agreement shall be in writing and shall be sufficiently given if and when
hand delivered to the persons set forth below or if sent by documented overnight
delivery service or registered or certified mail, postage prepaid, return
receipt requested, or by telegram, facsimile, receipt acknowledged, at the
address of the party first set forth above or to such other person or persons
and/or at such other address or addresses as shall be furnished in writing by
any party hereto to the others. Any such notice or communication shall be deemed
to have been given as of the date received, in the case of personal delivery, or
on the date shown on the receipt or confirmation therefore in all other cases.

 

Seller:   

Digirad Imaging Solutions, Inc.

Attn: President

13950 Stowe Dr.

Poway, CA 92064

                                

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED BY DIGIRAD CORPORATION



--------------------------------------------------------------------------------

With Copy to:

   Martin J. Waters, Esq.    Wilson Sonsini Goodrich & Rosati PC    12235 El
Camino Real    Suite 200    San Diego, California 92130

Buyer:

   MD Office Solutions    [***]    Attn: Michael Keenan

With Copy to

   Lisa A. Sanderson, Esq.    Juniper Sanderson Wiggins LLP    7979 Ivanhoe
Avenue, Su. 400A    La Jolla, CA 92037

10.5    Assignment and Benefit.

(a)    No party to this Agreement shall assign this Agreement or any rights
hereunder, or delegate any obligations hereunder, without the prior written
consent of the other party, except that DIS or Digirad may assign this contract
in connection with a merger or other change of control. Subject to the
foregoing, this Agreement and the rights and obligations set forth herein shall
inure to the benefit of, and be binding upon, the parties hereto, and each of
their respective successors, heirs and assigns.

(b)    This Agreement shall not be construed as giving any person, other than
the parties hereto and their permitted successors, heirs and assigns, any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
of the provisions herein contained, this Agreement and all provisions and
conditions hereof being intended to be, and being, for the sole and exclusive
benefit of such parties, and permitted successors, heirs and assigns and for the
benefit of no other person or entity.

10.6    Amendment, Modification and Waiver. The parties may amend or modify this
Agreement in any respect. Any such amendment or modification shall be in writing
signed by Buyer and Seller. The waiver by a party of any breach of any provision
of this Agreement shall not constitute or operate as a waiver of any other
breach of such provision or of any other provision hereof, nor shall any failure
to enforce any provision hereof operate as a waiver of such provision or of any
other provision hereof.

10.7    Governing Law. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of California
without giving effect to otherwise applicable principles of conflicts of law.

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED BY DIGIRAD CORPORATION



--------------------------------------------------------------------------------

10.8    Section Headings and Defined Terms. The section headings contained
herein are for reference purposes only and shall not in any way affect the
meaning and interpretation of this Agreement. The terms defined herein and in
any agreement executed in connection herewith include the plural as well as the
singular and the singular as well as the plural, and the use of masculine
pronouns shall include the feminine and neuter. Except as otherwise indicated,
all agreements defined herein refer to the same as from time to time amended or
supplemented or the terms thereof waived or modified in accordance herewith and
therewith.

10.9    Severability. The invalidity or unenforceability of any particular
provision, or part of any provision, of this Agreement shall not affect the
other provisions or parts hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provisions or parts were omitted.

10.10    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original (including facsimile
signatures); and any person may become a party hereto by executing a counterpart
hereof, but all of such counterparts together shall be deemed to be one and the
same instrument. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

10.11    Entire Agreement. This Agreement, together with the schedules and the
agreements, exhibits, schedules and certificates referred to herein or delivered
pursuant hereto, constitute the entire agreement between the parties hereto with
respect to the purchase and sale of the Purchased Assets and supersede all prior
agreements and understandings, relating to the matters specifically addressed
herein and therein.

10.12    Certain Definitions. The following terms used in this Agreement shall
have the meaning set forth below unless the context otherwise clearly indicates:

(a)    “Buyer’s Knowledge” means the actual knowledge of Michael Keenan.

(b)    “Material” means (i) with respect to any item, fact, condition or
circumstance of a party, that such item, fact, condition or circumstance would
cause an adverse effect of [***] Dollars individually or [***] Dollars in the
aggregate with other items, facts, conditions or circumstances affecting such
party or more to the other party subsequent to the closing of the transactions
contemplated by this Agreement or (ii) with respect to any contract or series of
related contracts that in the aggregate, represents the payment or receipt by
any party, thereto of [***] Dollars individually or [***] Dollars in the
aggregate or more.

(c)    “Person” means any individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture or other
entity of whatever nature.

(d)    Seller’s Knowledge” means the actual knowledge of any of [***] obtained
in the ordinary course of the performance of their respective duties as officers
of the Seller.

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED BY DIGIRAD CORPORATION



--------------------------------------------------------------------------------

(e)    “Territory” means the following counties [***].

[signatures on following page]

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

CONFIDENTIAL TREATMENT REQUESTED BY DIGIRAD CORPORATION



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement,
all as of the date first above written.

 

 

SELLER DIGIRAD IMAGING SOLUTIONS, INC. By:   /s/    Todd Clyde          Name:  
Todd Clyde Title:   President

 

DIGIRAD CORPORATION, solely with respect to specific representations and
covenants made by Digirad Corporation herein By:   /s/    Todd Clyde         
Name:   Todd Clyde Title:   CEO

 

BUYER

MD OFFICE SOLUTIONS,

a California corporation

By:   /S/    MICHAEL KEENAN           Michael Keenan, President/CEO



--------------------------------------------------------------------------------

Exhibit A

BILL OF SALE

This BILL OF SALE (this “Bill of Sale”) is delivered as of February 2, 2009, by
Digirad Imaging Solutions, Inc., a Delaware corporation (the “Transferor”), and
is the bill of sale contemplated by that certain Asset Purchase Agreement, dated
as February 2, 2009 (the “Agreement”), by and among MD Office Solutions, a
California corporation (the “Transferee”), and the Transferor. Capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
them in the Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Transferor, intending to be legally bound, does hereby
sell, assign, transfer and deliver to, the Transferee and its successors and
assigns free and clear of any Encumbrances, all right, title and interest in and
to all of the Purchased Assets, to have and to hold the same for its own use
forever.

The Transferor shall execute, deliver, record or file any and all releases,
affidavits, waivers, notices or other documents as may reasonably be requested
by the Transferee to implement the sale, assignment, transfer and delivery of
the Purchased Assets of the Transferor to the Transferee.

[SIGNATURE ON NEXT PAGE]

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bill of
Sale as of the date first above written.

DIGIRAD IMAGING SOLUTIONS, INC.

By: /s/ TODD CLYDE

Name: Todd Clyde

Title: President



--------------------------------------------------------------------------------

Exhibit B

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption
Agreement”) is made and entered into as of February 2, 2009, by and among
Digirad Imaging Solutions, Inc., a Delaware corporation (“Seller”), MD Office
Solutions, a California corporation (“Buyer”).

WHEREAS, Seller and Buyer are parties to that certain Asset Purchase Agreement
dated as of February 2, 2009 (the “Purchase Agreement”), pursuant to which,
among other things, Seller agreed to sell and assign the Purchased Assets
(including the DIS Contracts) to Buyer.

WHEREAS, the parties hereto desire to execute this Assignment and Assumption
Agreement to further evidence the assignment from the Seller to Buyer of all of
the Seller’s right, title and interest in and to the DIS Contracts.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties do hereby agree as follows:

1. Capitalized Terms. Except as otherwise provided herein, all capitalized terms
used and not defined herein shall have the respective meanings assigned to such
terms in the Purchase Agreement.

2. Assignment. In accordance with and subject to the terms of the Purchase
Agreement, the Seller hereby sells, conveys, transfers, assigns and delivers to
Buyer, all of the Seller’s right, title and interest in and to the DIS
Contracts.

3. Acceptance and Assumption. In accordance with and subject to the terms of the
Purchase Agreement, Buyer hereby purchases and accepts the conveyance, transfer
and assignment of the Seller’s right, title and interest in and to the DIS
Contracts; provided however, Buyer does not assume any liability arising out of
the acts and omissions of Seller in connection with the DIS Contracts prior to
the Closing Date.

4. No Third Party Beneficiaries. Nothing in this Assignment and Assumption
Agreement, express or implied, is intended or shall be construed to confer upon,
or give to, any person other than Buyer, the Seller and their respective
successors and assigns, any remedy or claim under or by reason of this
Assignment and Assumption Agreement on any terms, covenants or condition hereof,
and all the terms, covenants and conditions, promises and agreements in this
Assignment and Assumption Agreement shall be for the sole and exclusive benefit
of the parties hereto and their successors and assigns.

5. Purchase Agreement. This Assignment and Assumption Agreement does not amend
or otherwise modify or limit any of the provisions of the Purchase Agreement,
and in the event of any conflict between the terms of the Purchase Agreement and
the terms hereof, the Purchase Agreement shall supersede and control this
Assignment and Assumption Agreement in all respects.

6. Miscellaneous.

(a) Headings. The section headings used herein are inserted for convenience only
and shall not affect in any way the meaning or interpretation of this Assignment
and Assumption Agreement.

(b) Governing Law. This Assignment and Assumption Agreement shall be governed by
and construed in accordance with the laws of the State of California without
regard to principles of conflict of laws.

(c) Counterparts. This Assignment and Assumption Agreement may be executed in
any number of counterparts, each of which shall be deemed an original but all of
which together will constitute one and the same instrument.

(d) Amendments. No amendment or modification of this Assignment and Assumption
Agreement shall be effective unless it is set forth in writing and signed by
each of the parties hereto.

(e) Successors and Assigns. This Assignment and Assumption Agreement is executed
by, and shall be binding upon, the parties hereto and their respective
successors and assigns for the uses and purposes above set forth and referred
to, as of the date hereof.

[Remainder of This Page Intentionally Left Blank]

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be duly executed and delivered as of the date first written above.

BUYER:

MD OFFICE SOLUTIONS

/s/ MICHAEL KEENAN

Signature

Name: Michael Keenan

Title: President / CEO

SELLER:

DIGIRAD IMAGING SOLUTIONS, INC.

/s/ TODD CLYDE

Signature

Name: Todd Clyde

Title: President



--------------------------------------------------------------------------------

Schedule 1.1(a)

[***] [one page omitted]



--------------------------------------------------------------------------------

Schedule 1.1(b)

[***] [two pages omitted]